RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 12/7/2021 have been received. In the response filed on 12/7/2021, claims 1 and 10 were amended; and claims 11-15 were added. 
Claims 1, 3-5, 8, and 10-15 are pending. Claims 2, 6, 7, and 9 are canceled. Claims 1, 3-5, 8, and 10-15 are rejected. 

Withdrawn Rejections
The 35 USC 112 rejections of claims 6, 7, 9, and 10, made of record in the office action mailed on 7/7/2021, have been withdrawn due to applicant’s amendment filed on 12/7/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, and 10-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2015198653; in view of Heinricher, US 2012/0180964 A1. Note the rejections cite to the English language translation of JP 2015198653. 
Regarding claim 1: ‘653 discloses a feed pellet (p. 4, 3rd para from bottom) for ruminants containing a kraft pulp (p. 1, 2nd to last para) derived from a wood material (wood-derived, p. 1, 2nd to last para). ‘653 discloses using inexpensive wood as a raw material to provide feed that is inexpensive, stable in supply, and economically advantageous (p. 2, 3rd and 4th para from bottom). ‘653 discloses the pulp is obtained from wood materials including bamboo, hardwood, and softwood (Douglas fir, Eastern white pine, p. 3, 3rd para).
‘653 does not disclose the kraft pulp has a Canadian Standard Freeness of less than 400 ml. 
Heinricher is drawn to bamboo pulping (abstract). Heinricher discloses the composition, method, and systems provide uniform bamboo material that pulps and bleaches similarly to hardwood, thereby enabling high throughput and low operating costs (para 0018). Heinricher discloses the pulp may be used for animal feed (para 0120 and 0121). Heinricher discloses bamboo and other wood chips can be co-cooked without having to do separate processing (para 0129). Heinricher discloses Canadian Standard Freeness of 350, 450, 520, and 590 ml (para 0508, Table 10) and in a range of about 250 to about 600 ml (fig 5, CSF Freeness, mL graph, para 0046 and 0479). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a feed pellet comprising a kraft pulp derived from a lignocellulosic wood material, as taught in ‘653, wherein the lignocellulosic wood material has a Canadian Standard Freeness in the range from about 250 to about 600 ml, as taught in Heinricher, to obtain a feed pellet for ruminants containing a kraft pulp derived from a lignocellulosic material, wherein the kraft pulp has a Canadian standard freeness in a range from about 250 to about 600 ml. One of ordinary skill in the art at the time the invention was filed would have been motivated to use a lignocellulosic wood material has a Canadian Standard Freeness in the range from about 250 to about 
With respect to the “less than 400 ml”: Heinricher discloses Canadian Standard Freeness of 350, 450, 520, and 590 ml (para 0508, Table 10) and in a range of about 250 to about 600 ml (fig 5, CSF Freeness, mL graph, para 0046 and 0479). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 3: ‘653 discloses a kappa number (“copper value”, p. 1, claim 1) of “less than 90” (p. 1, claim 1; p. 2, last para). Overlapping ranges establish prima facie obviousness. MPEP 2144.05. 
Heinricher discloses kappa number ranging from about 15 to about 31 (fig. 2, para 0043). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Furthermore, Heinricher discloses kappa number changes with cooking conditions (para 0473-0475). It would have been obvious to optimize the cooking conditions to alter the kappa number because “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382.
Regarding claim 5: ‘653 discloses a process for preparing a feed pellet comprising a step of compressing a kraft pulp to form a pellet (p. 2, 4th para from bottom). Heinricher discloses Canadian Standard Freeness of 350, 450, 520, and 590 ml (para 0508, Table 10) and in a range of about 250 to about 600 ml (fig 5, CSF Freeness, mL graph, para 0046 and 0479). The reasoning to combine the references applies here as above. 
With respect to the “kraft pulp having a moisture content of 15 to 35 % by mass”: Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or nd para). ‘653 does not expressly disclose the moisture content of the kraft pulp. However, the concentration of water in the kraft pulp represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
Regarding claim 10: The discussion of the feed pellet applies here as above (see rejection of claim 1 above). ‘653 discloses a process for preparing a feed pellet comprising a step of compressing a kraft pulp to form a pellet (p. 2, 4th para from bottom). ‘653 discloses feeding ruminants (p. 1, 2nd to last para). Heinricher discloses Canadian Standard Freeness of 350, 450, 520, and 590 ml (para 0508, Table 10) and in a range of about 250 to about 600 ml (fig 5, CSF Freeness, mL graph, para 0046 and 0479). The reasoning to combine the references applies here as above. 
Regarding claim 11: ‘653 discloses Eucalyptus wood (p. 3, 3rd para). 
Regarding claim 12: ‘653 discloses a kappa numbers (“copper value”, p. 1, claim 1) of “less than 90” (p. 1, claim 1; p. 2, last para) and “15 or less” (p. 3, top para). Overlapping ranges establish prima facie obviousness. MPEP 2144.05. 
Heinricher discloses kappa number ranging from about 15 to about 31 (fig. 2, para 0043). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. A prima facie case of obviousness exists when the proportions are so close that one skilled in the art would have expected them to have the same properties. MPEP 2144.05 I. In the present case, one skilled in the art would have expected them to have the same properties, i.e., the property of being capable of being formed into a feed pellet. 

Regarding claim 13: The phrase “oxygen-delignified” kraft pulp is a process limitation in the product claim. Therefore, the claim is interpreted as analogous to a product-by-process claim. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. Once a product appearing to be the same or similar is found and a 35 USC 102/103 rejection is made, 
With respect to the “kappa number of 5 or more and less than 15”: The discussion of kappa number applies here as applied in the rejection of claim 12 above. 
Regarding claim 14: ‘653 discloses the pulp obtained by kraft cooking may be subjected to oxygen delignin treatment (p. 3, last para). 
Regarding claim 15: ‘653 discloses the final product has a moisture content of 15% or less (p. 5, 2nd para).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015198653 A; in view of Heinricher, US 2012/0180964 A1; as applied to claims 1, 3, 5, and 10-15 above and in further view of Karges et al., US 2012/0301598 A1; and/or Zeeck, US 2015/0017313 A1. Note the rejections cite to the English language translation of JP 2015198653.
‘653 in view of Heinricher is relied on as above. 
‘653 discloses feed pellets that include kraft pulp (p. 1, 2nd to last para). ‘653 discloses pellets having a diameter between 5 to 50 mm (p. 4, 2nd to last para). 
‘653 in view of Heinricher does not disclose pellet durability index (PDI). 
Karges is drawn to producing pellets for animal feed (para 0002). Karges discloses pellets having a PDI of less than 90% may be too low for feed purposes (para 0008). Karges discloses pellets possessing a pellet durability index of greater than around 94% (para 0013). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to produce a pellet, as taught in ‘653, having a PDI greater than 94%, as taught in Karges, to obtain a feed pellet having a PDI of greater than 94%. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a feed pellet having a PDI greater than around 94% to ensure sufficient durability for feeding (Karges, para 0013).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to produce a pellet, as taught in ‘653, having a PDI of 98 and at least 95%, as taught in Zeeck, to obtain a feed pellet having a PDI of 98 and at least 95%. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a feed pellet having a PDI of 98 and at least 95% to ensure the pellet withstands standard handling and transportation (Zeeck, para 0006).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 3-5, 8, and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-10, 13-15, and 20-25 of copending Application No. 16/326820. Although the claims at issue are not identical, they are not patentably distinct from each other.
‘820 claims a feed pellet (claim 13) for ruminants containing a kraft pulp derived from a lignocellulosic material, wherein the kraft pulp has a Canadian standard freeness of less  than 400 ml (400 ml or more), wherein the lignocellulosic material comprises a wood material comprising hardwood and/or softwood (claim 1). ‘820 claims the kappa number (claim 1 and 3). ‘820 claims the kraft pulp moisture content between 15% and 35% (claims 9, 24, and 25). ‘820 claims the PDI of 97.5% or more (claim 7 and 14). ‘820 claims the size of 3-10 mm (claim 7 and 14). ‘820 claims the method of making the pellet (claim 9 and 23). ‘820 claims a method of feeding ruminants (claim 20). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 11: ‘820 claims Eucalyptus wood and/or Cryptomeria japonica wood (claim 21). 
Regarding claims 12-14: ‘820 claims the kraft pulp has a kappa number of 7 to 13 (claims 1, 3). ‘820 claims oxygen-delignified kraft pulp (claims 22 and 23). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-10, 13-15, and 20-25 of copending Application No. 16/326820; in view of JP 2015198653. Note the rejections cite to the English language translation of JP 2015198653. 
‘820 is relied on as above. ‘820 claims the PDI of 97.5% or more (claim 7 and 14). ‘820 claims the kraft pulp moisture content between 15% and 35% (claims 9, 24, and 25).
‘820 does not claim the feed pellet moisture content. 
‘653 discloses a feed pellet (p. 4, 3rd para from bottom) for ruminants containing a kraft pulp (p. 1, 2nd to last para) derived from a wood material (wood-derived, p. 1, 2nd to last para). ‘653 discloses a pellet moisture content (water content) to 15% or less improves transportability and reduces putrefaction caused by microorganisms (p. 5, 2nd para). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a pellet, as claimed in ‘820, with a moisture content of less than 15%, as taught in ‘653, to obtain a feed pellet with a moisture content of less than 15%. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a feed pellet with a moisture content of less than 15% to improve transportability and reduce putrefaction caused by microorganisms (p. 5, 2nd para). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive. 
Claim Rejections under 35 U.S.C. § 103
Rejections of claims 1, 3, 5, and 10-15 as obvious over ‘653 in view of Heinricher
Hardwoods and Softwoods
Applicant argues Heinricher does not disclose hardwood (remarks, p. 5-6). Examiner is not persuaded by this argument. The prior art suggests a pellet comprising hardwood and softwood. ‘653 discloses the pulp is obtained from wood materials including bamboo, hardwood, and softwood (Douglas fir, Eastern white pine, p. 3, 3rd para). Additionally, Heinricher discloses co-cooking bamboo with wood chips as a means to incorporate bamboo into existing processes and uses without having to do separate processing (para 0129). Heinricher discloses bamboo chips blended with hardwood chips (para 0129). 
Unexpected Results/Canadian standard freeness
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. MPEP 2145. Rebuttal evidence may include evidence of “secondary considerations,” such as unexpected results. MPEP 2145. However, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. MPEP 2145 II. Furthermore, differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. MPEP 716.02. 
Applicant has the burden to establish the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. MPEP 716.02(b). See also In re Nolan, 193 USPQ 641, wherein it was established that the advantage relied upon must be a significant advantage. The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Id. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. 
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. Per MPEP 716.02 (b). 
Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP 716.02(d). 
Product claims (claims 1, 3, 4, 8, 11-13, and 15)

Method of making pellets (claims 5 and 14)
Applicant argues food pellets prepared from kraft pulps having a CFS of more than 400 non-optimally take too long to digest and as such reduce the amount of feed being consumed by the ruminants (remarks, p. 7). Examiner is not persuaded by this argument. The argument is not commensurate in scope with the claims. Claims 5 and 14 are drawn to a method of making a pellet. The arguments are drawn to a result flowing from a method of using the pellets. 
Method for feeding ruminants (claim 10)
Applicant argues food pellets prepared from kraft pulps having a CFS of more than 400 non-optimally take too long to digest and as such reduce the amount of feed being consumed by the ruminants (remarks, p. 7). Applicant argues there is a potential for reduced milk production (remarks, p. 7). Applicant cites to the specification to support the arguments (remarks, p. 6-7). Examiner is not persuaded by this argument. The argument is not commensurate in scope with the claims for the following reasons:  
Experiment 3 (Table 3) fed Holstein steers a commercially available formulated feedstuff as a concentrate feedstuff and ad libitum feeding of the experimental pellets (para 0061). The claims encompass feeding all ruminants. The claims do not recite feeding Holstein steers. 
The claims do not recite milk production. 
The specification discloses increased roughage intake (Table 3). However, the claims do not recite increasing roughage intake. 
Applicant argues food pellets prepared from kraft pulps having a CFS of more than 400 non-optimally take too long to digest and as such reduce the amount of feed being consumed by the ruminants (emphasis added, remarks, p. 7). Examiner is not persuaded by this argument. The argument is not supported by the evidence 
Applicant argues food pellets help prevent acidosis (remarks, p. 7). Examiner is not persuaded by this argument. Applicant’s result is the expected result. Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of un-obviousness thereof. MPEP 716.02(c). ‘653 discloses the feed prevents rumen acidosis (p. 2, 3rd full para from bottom). 
NOTE: The above response to the “Method for feeding ruminants (claim 10)” also apply to the other pending claims. 

Rejections of claims 4 and 8 as obvious over ‘653 in view of Heinricher, Karges and/or Zeeck
Applicant relies on the arguments over the rejections of claims 1, 3, 5, and 10-15 as obvious over ‘653 in view of Heinricher (remarks, p. 7). Examiner is not persuaded by these arguments for the reasons provided in the rejections and response to arguments above. 

Double Patenting
Applicant makes no substantive arguments concerning the double patenting rejections (remarks, p. 8). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Walter A Moore/Primary Examiner, Art Unit 3619